Title: To James Madison from Edmund Randolph, 9 July 1811
From: Randolph, Edmund
To: Madison, James


Lexington Virginia July 9. 1811.
Without one feeling, left of the character of a partizan, but still living to friendship, a man, whose hand is known to Mr. Madison, asks him, whether he recollects, or ever heard, that after Colo. Hamilton, had been severely pressed for a supposed misappropriation of the money, devoted by law to special purposes, he, Colo H, produced a letter, authorizing it, signed by President Washington, while on his tour to South Carolina: that the President at first denied its existence in positive and vehement terms, not having preserved a copy of it; but that it was afterwards acknowledged by him, and registered in the treasury department, ut valeret, quantum valere potuit?
